Citation Nr: 0322625	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  97-06 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits sought.  The veteran subsequently 
perfected this appeal.

A RO hearing was held in February 2000.  A hearing before the 
undersigned sitting at the RO was held in August 2002.  
Transcripts of both hearings have been associated with the 
claims folder.

In October 2002, the Board undertook additional development 
regarding the above-listed issues pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).


REMAND

As indicated, the Board undertook additional development of 
the veteran's claims.  Records were requested and received 
from the Social Security Administration, the VA medical 
center (VAMC) in Newington, and Hartford Hospital.  

Since undertaking the additional development, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 19.9(a)(2) (which allowed 
the Board to undertake the action necessary for a proper 
appellate decision) because, in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which allowed the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the appellant not less than 30 days to respond to 
the notice), because it is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have the new evidence initially considered by the 
RO.  No such waiver is of record in this case.  The result is 
that the RO must review the evidence developed by the Board 
and adjudicate the claim considering the newly obtained 
evidence, as well as evidence previously of record.  

In its October 2002 development memo, the Board also 
requested that the veteran's complete medical records be 
obtained from The Institute of Living, Hartford Hospital's 
Mental Health Network.  The veteran submitted an 
authorization and records were subsequently requested from 
this facility.  A response was received in April 2003, 
indicating that a specific authorization was required for 
release of the requested information.  There is no indication 
in the claims folder that the veteran was contacted and 
requested to complete the required authorization.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  

2.  The veteran should be contacted and 
requested to complete the required 
authorization for release of information 
from The Institute of Living.  Upon 
receipt of the appropriate authorization, 
the RO should request the veteran's 
complete medical records from The 
Institute of Living, 200 Retreat Avenue, 
Hartford, Connecticut 06106.  All records 
obtained should be associated with the 
claims folder.

3.  Upon completion of the foregoing and 
any additional development deemed 
appropriate, the RO should readjudicate 
the following claims: 1) entitlement to 
service connection for PTSD; and 2) 
whether new and material evidence has 
been submitted sufficient to reopen a 
claim of entitlement to service 
connection for a back disability, taking 
into consideration the evidence obtained 
by the Board (records from the Social 
Security Administration, VAMC Newington, 
and Hartford Hospital), as well as all 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and provided an appropriate 
period of time for response.  Thereafter, 
the case should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




